                                         1   [Counsel listed on following page]
                                         2
                                         3
                                         4
                                         5
                                         6
                                         7                                 UNITED STATES DISTRICT COURT

                                         8                                CENTRAL DISTRICT OF CALIFORNIA

                                         9                                        WESTERN DIVISION

                                     10
                                     11      MICHELLE KENDIG and JIM KENDIG,               Case No. 18-cv-09224 MWF (SSx)
                                             individually and on behalf of all similarly
                                     12      situated current and former employees,        CLASS ACTION
KUMAGAI

                       810




                                     13                     Plaintiffs,                    STIPULATED PROTECTIVE ORDER
                        CLAY STREET, SUITE
                  ATTORNEYS AT LAW




                                     14             v.                                     [DISCOVERY DOCUMENT: REFERRED
                                                                                           TO MAGISTRATE JUDGE SUZANNE H.
            LLP
  &




                                     15      EXXONMOBIL OIL CORP.;                         SEGAL]
LAFAYETTE




                                             EXXONMOBIL PIPELINE COMPANY;
                                     16      PBF ENERGY LIMITED; TORRANCE
                                             REFINING COMPANY, LLC; and DOES 1
                       1300




                                     17      through 10, inclusive,
                                     18                     Defendants.
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28

                                                                                1
                                             STIPULATED PROTECTIVE ORDER (Case No. 18-cv-09224 MWF (SSx))
                                         1   JAY SMITH (CA Bar No. 166105)
                                             (Email: js@gslaw.org)
                                         2   JOSHUA F. YOUNG (CA Bar No. 232995)
                                             (Email: jyoung@gslaw.org)
                                         3   GILBERT & SACKMAN
                                             A LAW CORPORATION
                                         4   3699 Wilshire Boulevard, Suite 1200
                                             Los Angeles, California 90010
                                         5   Telephone: (323) 938-3000
                                             Fax: (323) 937-9139
                                         6
                                             RANDY RENICK (CA Bar No. 179652)
                                         7   (Email: rrr@hadsellstormer.com)
                                             CORNELIA DAI (CA Bar No. 207435)
                                         8   (Email: cdai@hadsellstormer.com)
                                             HADSELL STORMER & RENICK, LLP
                                         9   128 North Fair Oaks Avenue, Suite 204
                                             Pasadena, California 91103-3645
                                     10      Telephone: (626) 585-9600
                                             Fax: (626) 577-7079
                                     11
                                             Attorneys for Plaintiffs
                                     12      MICHELLE KENDIG and JIM KENDIG
KUMAGAI

                       810




                                     13      GARY T. LAFAYETTE (CA Bar No. 88666)
                        CLAY STREET, SUITE
                  ATTORNEYS AT LAW




                                             (Email: glafayette@lkclaw.com)
                                     14      BARBARA L. LYONS (CA Bar No. 173548)
                                             (Email: blyons@lkclaw.com)
            LLP
  &




                                     15      LAFAYETTE & KUMAGAI LLP
LAFAYETTE




                                             1300 Clay Street, Ste. 810
                                     16      Oakland, CA 94612
                                             Telephone: (415) 357-4600
                       1300




                                     17      Fax: (415) 357-4605
                                     18      Attorneys for Defendants
                                             PBF ENERGY LIMITED and
                                     19      TORRANCE REFINING COMPANY LLC
                                     20      JEFFREY A. DINKIN (CA Bar No. 111422)
                                             (Email: jdinkin@sycr.com)
                                     21      JOHN M. WICKER (CA Bar No. 292023)
                                             (Email: jwicker@sycr.com)
                                     22      STRADLING YOCCA CARLSON & RAUTH, P.C.
                                             800 Anacapa Street, Suite A
                                     23      Santa Barbara, CA 93101
                                             Telephone: (805) 730-6800
                                     24      Facsimile: (805) 730-6801
                                     25      Attorneys for Defendants
                                             EXXONMOBIL OIL CORPORATION and
                                     26      EXXONMOBIL PIPELINE COMPANY
                                     27
                                     28
                                                                                2
                                             STIPULATED PROTECTIVE ORDER (Case No. 18-cv-09224 MWF (SSx))
                                         1          Plaintiffs MICHELLE KENDIG and JIM KENDIG (“Plaintiffs”) and Defendants
                                         2   EXXONMOBIL OIL CORP., EXXONMOBIL PIPELINE COMPANY, PBF ENERGY
                                         3   LIMITED, and TORRANCE REFINING COMPANY, LLC (individually and collectively
                                         4   “Defendants”, and with Plaintiffs, the “Parties”), by and through their respective counsel,
                                         5   represent, stipulate, and respectfully request that this Court order, as follows:
                                         6   1.     A.      PURPOSES AND LIMITATIONS
                                         7          Disclosure and discovery activity in this action are likely to involve production of
                                         8   confidential, proprietary, or private information for which special protection from public
                                         9   disclosure and from use for any purpose other than prosecuting this litigation may be warranted.
                                     10      Accordingly, the parties hereby stipulate to and petition the Court to enter the following
                                     11      Stipulated Protective Order. The parties acknowledge that this Order does not confer blanket
                                     12      protections on all disclosures or responses to discovery and that the protection it affords from
KUMAGAI

                       810




                                     13      public disclosure and use extends only to the limited information or items that are entitled to
                        CLAY STREET, SUITE
                  ATTORNEYS AT LAW




                                     14      confidential treatment under the applicable legal principles. The parties further acknowledge, as
            LLP
  &




                                     15      set forth in Section 12.3, below, that this Stipulated Protective Order does not entitle them to file
LAFAYETTE




                                     16      confidential information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
                       1300




                                     17      followed and the standards that will be applied when a party seeks permission from the Court to
                                     18      file material under seal.
                                     19             B.      GOOD CAUSE STATEMENT
                                     20             This action is likely to involve personnel records, payroll information, and other materials
                                     21      comprising confidential business or financial information and/or information which is generally
                                     22      unavailable to the public, or which may be privileged or otherwise protected from disclosure
                                     23      under state or federal statutes, court rules, case decisions, or common law. Accordingly, to
                                     24      expedite the flow of information, to facilitate the prompt resolution of disputes over
                                     25      confidentiality of discovery materials, to adequately protect information the parties re entitled to
                                     26      keep confidential, to ensure that the parties are permitted reasonably necessary uses of such
                                     27      material in preparation for and in the conduct of trial, to address their handling at the end of the
                                     28      litigation, and to serve the ends of justice, a protective order for such information is justified in
                                                                                                 3
                                             STIPULATED PROTECTIVE ORDER (Case No. 18-cv-09224 MWF (SSx))
                                         1   this matter. It is the intent of the Parties that information will not be designated as confidential for
                                         2   tactical reasons and that nothing be so designated without a good faith belief that it has been
                                         3   maintained in a confidential, non-public manner, and that there is good cause why it should not
                                         4   be part of the public record in this case.
                                         5   2.      DEFINITIONS
                                         6           2.1     Challenging Party: a Party or Non-Party that challenges the designation of
                                         7   information or items under this Order.
                                         8           2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is
                                         9   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule
                                     10      of Civil Procedure 26(c).
                                     11              2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as
                                     12      well as their support staff).
KUMAGAI

                       810




                                     13              2.4     Designating Party: a Party or Non-Party that designates information or items that
                        CLAY STREET, SUITE
                  ATTORNEYS AT LAW




                                     14      it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
            LLP
  &




                                     15              2.5     Disclosure or Discovery Material: all items or information, regardless of the
LAFAYETTE




                                     16      medium or manner in which it is generated, stored, or maintained (including, among other things,
                       1300




                                     17      testimony, transcripts, and tangible things), that are produced or generated in disclosures or
                                     18      responses to discovery in this matter.
                                     19              2.6     Expert: a person with specialized knowledge or experience in a matter pertinent
                                     20      to the litigation who has been retained by a Party or its counsel to serve as an expert witness or as
                                     21      a consultant in this action.
                                     22              2.7     House Counsel: attorneys who are employees of a party to this action. House
                                     23      Counsel does not include Outside Counsel of Record or any other outside counsel.
                                     24              2.8     Non-Party: any natural person, partnership, corporation, association, or other
                                     25      legal entity not named as a Party to this action.
                                     26              2.9     Outside Counsel of Record: attorneys who are not employees of a party to this
                                     27      action but are retained to represent or advise a party to this action and have appeared in this
                                     28      action on behalf of that party or are affiliated with a law firm which has appeared on behalf of
                                                                                                4
                                             STIPULATED PROTECTIVE ORDER (Case No. 18-cv-09224 MWF (SSx))
                                         1   that party.
                                         2           2.10   Party: any party to this action, including all of its officers, directors, employees,
                                         3   consultants, retained experts, and Outside Counsel of Record (and their support staffs).
                                         4           2.11   Producing Party: a Party or Non-Party that produces Disclosure or Discovery
                                         5   Material in this action.
                                         6           2.12   Professional Vendors: persons or entities that provide litigation support services
                                         7   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and
                                         8   organizing, storing, or retrieving data in any form or medium) and their employees and
                                         9   subcontractors.
                                     10              2.13   Protected Material: any Disclosure or Discovery Material that is designated as
                                     11      “CONFIDENTIAL.”
                                     12              2.14   Receiving Party: a Party that receives Disclosure or Discovery Material from a
KUMAGAI

                       810




                                     13      Producing Party.
                        CLAY STREET, SUITE
                  ATTORNEYS AT LAW




                                     14      3.      SCOPE
            LLP
  &




                                     15              The protections conferred by this Stipulation and Order cover not only Protected Material
LAFAYETTE




                                     16      (as defined above), but also (1) any information copied or extracted from Protected Material; (2)
                       1300




                                     17      all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
                                     18      conversations, or presentations by Parties or their Counsel that might reveal Protected Material.
                                     19              However, the protections conferred by this Stipulation and Order do not cover the
                                     20      following information: (a) any information that is in the public domain at the time of disclosure
                                     21      to a Receiving Party or becomes part of the public domain after its disclosure to a Receiving
                                     22      Party as a result of publication not involving a violation of this Order, including becoming part of
                                     23      the public record through trial or otherwise; and (b) any information known to the Receiving
                                     24      Party prior to the disclosure or obtained by the Receiving Party after the disclosure from a source
                                     25      who obtained the information lawfully and under no obligation of confidentiality to the
                                     26      Designating Party.
                                     27              Any use of Protected Material at trial shall be governed by orders of the trial judge. This
                                     28      Order does not govern the use of Protected Material at trial.
                                                                                            5
                                             STIPULATED PROTECTIVE ORDER (Case No. 18-cv-09224 MWF (SSx))
                                         1   4.     DURATION
                                         2          Even after final disposition of this litigation, the confidentiality obligations imposed by
                                         3   this Order shall remain in effect until a Designating Party agrees otherwise in writing or a court
                                         4   order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all
                                         5   claims and defenses in this action, with or without prejudice; and (2) final judgment herein after
                                         6   the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this
                                         7   action, including the time limits for filing any motions or applications for extension of time
                                         8   pursuant to applicable law.
                                         9   5.     DESIGNATING PROTECTED MATERIAL
                                     10             5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party
                                     11      or Non-Party that designates information or items for protection under this Order must take care
                                     12      to limit any such designation to specific material that qualifies under the appropriate standards.
KUMAGAI

                       810




                                     13      The Designating Party must designate for protection only those parts of material, documents,
                        CLAY STREET, SUITE
                  ATTORNEYS AT LAW




                                     14      items, or oral or written communications that qualify – so that other portions of the material,
            LLP
  &




                                     15      documents, items, or communications for which protection is not warranted are not swept
LAFAYETTE




                                     16      unjustifiably within the ambit of this Order.
                       1300




                                     17             Mass, indiscriminate, or routinized designations are prohibited. Designations that are
                                     18      shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
                                     19      unnecessarily encumber or retard the case development process or to impose unnecessary
                                     20      expenses and burdens on other parties) expose the Designating Party to sanctions.
                                     21             If it comes to a Designating Party’s attention that information or items that it designated
                                     22      for protection do not qualify for protection, the Designating Party must promptly notify all other
                                     23      Parties that it is withdrawing the mistaken designation.
                                     24             5.2     Manner and Timing of Designations. Except as otherwise provided in this Order
                                     25      (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,
                                     26      Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so
                                     27      designated before the material is disclosed or produced.
                                     28           Designation in conformity with this Order requires:
                                                                                          6
                                             STIPULATED PROTECTIVE ORDER (Case No. 18-cv-09224 MWF (SSx))
                                         1                  (a)     for information in documentary form (e.g., paper or electronic documents,
                                         2   but excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing
                                         3   Party affix the legend “CONFIDENTIAL” to each page that contains protected material. If only a
                                         4   portion or portions of the material on a page qualifies for protection, the Producing Party also
                                         5   must clearly identify the protected portion(s) (e.g., by making appropriate markings in the
                                         6   margins).
                                         7                  A Party or Non-Party that makes original documents or materials available for
                                         8   inspection need not designate them for protection until after the inspecting Party has indicated
                                         9   which material it would like copied and produced. During the inspection and before the
                                     10      designation, all of the material made available for inspection shall be deemed
                                     11      “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants copied and
                                     12      produced, the Producing Party must determine which documents, or portions thereof, qualify for
KUMAGAI

                       810




                                     13      protection under this Order. Then, before producing the specified documents, the Producing Party
                        CLAY STREET, SUITE
                  ATTORNEYS AT LAW




                                     14      must affix the “CONFIDENTIAL” legend to each page that contains Protected Material. If only a
            LLP
  &




                                     15      portion or portions of the material on a page qualifies for protection, the Producing Party also
LAFAYETTE




                                     16      must clearly identify the protected portion(s) (e.g., by making appropriate markings in the
                       1300




                                     17      margins).
                                     18                     (b)     for testimony given in deposition or in other pretrial or trial proceedings,
                                     19      that the Designating Party identify on the record, before the close of the deposition, hearing, or
                                     20      other proceeding, all protected testimony.
                                     21                     (c)     for information produced in some form other than documentary and for
                                     22      any other tangible items, that the Producing Party affix in a prominent place on the exterior of the
                                     23      container or containers in which the information or item is stored the legend “CONFIDENTIAL.”
                                     24      If only a portion or portions of the information or item warrant protection, the Producing Party, to
                                     25      the extent practicable, shall identify the protected portion(s).
                                     26             5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
                                     27      designate qualified information or items does not, standing alone, waive the Designating Party’s
                                     28      right to secure protection under this Order for such material. Upon timely correction of a
                                                                                               7
                                             STIPULATED PROTECTIVE ORDER (Case No. 18-cv-09224 MWF (SSx))
                                         1   designation, the Receiving Party must make reasonable efforts to assure that the material is
                                         2   treated in accordance with the provisions of this Order.
                                         3   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                         4          6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of
                                         5   confidentiality at any time that is consistent with the Court’s Scheduling Order. Unless a prompt
                                         6   challenge to a Designating Party’s confidentiality designation is necessary to avoid foreseeable,
                                         7   substantial unfairness, unnecessary economic burdens, or a significant disruption or delay of the
                                         8   litigation, a Party does not waive its right to challenge a confidentiality designation by electing
                                         9   not to mount a challenge promptly after the original designation is disclosed.
                                     10             6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution
                                     11      process in accordance with Civil Local Rules 37-1 through 37-4.
                                     12             6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court
KUMAGAI

                       810




                                     13      intervention, the Designating Party shall draft and cause to be filed the joint stipulation required
                        CLAY STREET, SUITE
                  ATTORNEYS AT LAW




                                     14      by Civil Local Rule 37-2.1 and 37-2.2, and the parties may thereafter file supplemental briefs in
            LLP
  &




                                     15      accordance with Civil Local Rule 37-2.3.
LAFAYETTE




                                     16             The burden of persuasion in any such challenge proceeding shall be on the Designating
                       1300




                                     17      Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose
                                     18      unnecessary expenses and burdens on other parties) may expose the Challenging Party to
                                     19      sanctions. Unless the Designating Party has waived the confidentiality designation by failing to
                                     20      file a motion to retain confidentiality as described above, all parties shall continue to afford the
                                     21      material in question the level of protection to which it is entitled under the Producing Party’s
                                     22      designation until the Court rules on the challenge.
                                     23      7.     ACCESS TO AND USE OF PROTECTED MATERIAL
                                     24             7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed
                                     25      or produced by another Party or by a Non-Party in connection with this case only for prosecuting,
                                     26      defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to
                                     27      the categories of persons and under the conditions described in this Order. When the litigation
                                     28      has been terminated, a Receiving Party must comply with the provisions of section 13 below
                                                                                           8
                                             STIPULATED PROTECTIVE ORDER (Case No. 18-cv-09224 MWF (SSx))
                                         1   (FINAL DISPOSITION).
                                         2          Protected Material must be stored and maintained by a Receiving Party at a location and
                                         3   in a secure manner that ensures that access is limited to the persons authorized under this Order.
                                         4          7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
                                         5   by the Court or permitted in writing by the Designating Party, a Receiving Party may disclose
                                         6   any information or item designated “CONFIDENTIAL” only to:
                                         7                  (a)    the Receiving Party’s Outside Counsel of Record in this action, as well as
                                         8   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the
                                         9   information for this litigation and who have signed the “Acknowledgment and Agreement to Be
                                     10      Bound” that is attached hereto as Exhibit A;
                                     11                     (b)    the officers, directors, and employees (including House Counsel) of the
                                     12      Receiving Party to whom disclosure is reasonably necessary for this litigation and who have
KUMAGAI

                       810




                                     13      signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                        CLAY STREET, SUITE
                  ATTORNEYS AT LAW




                                     14                     (c)    Experts (as defined in this Order) of the Receiving Party to whom
            LLP
  &




                                     15      disclosure is reasonably necessary for this litigation and who have signed the “Acknowledgment
LAFAYETTE




                                     16      and Agreement to Be Bound” (Exhibit A);
                       1300




                                     17                     (d)    the Court and its personnel;
                                     18                     (e)    court reporters and their staff;
                                     19                     (f)    professional jury or trial consultants, mock jurors, and Professional
                                     20      Vendors to whom disclosure is reasonably necessary for this litigation and who have signed the
                                     21      “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                     22                     (g)    the author or recipient of a document containing the information or a
                                     23      custodian or other person who otherwise possessed or knew the information;
                                     24                     (h)    during their depositions, witnesses, and attorneys for witnesses, in the
                                     25      action to whom disclosure is reasonably necessary, provided: (1) the deposing Party requires that
                                     26      the witness (and if applicable, his or her counsel) sign the “Acknowledgment and Agreement to
                                     27      Be Bound” (Exhibit A); and (2) the witness (and if applicable, his or her counsel) will not be
                                     28      permitted to keep any Protected Material unless otherwise agreed by the Designating Party or
                                                                                             9
                                             STIPULATED PROTECTIVE ORDER (Case No. 18-cv-09224 MWF (SSx))
                                         1   ordered by the Court. Pages of transcribed deposition testimony or exhibits to depositions that
                                         2   reveal Protected Material must be separately bound by the court reporter and may not be
                                         3   disclosed to anyone except as permitted under this Stipulated Protective Order; and
                                         4                  (i)      any mediator or settlement officer, and their supporting personnel,
                                         5   mutually agreed upon by any of the Parties engaged in settlement discussions.
                                         6   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
                                         7           LITIGATION
                                         8           If a Party is served with a subpoena or a court order issued in other litigation that compels
                                         9   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party
                                     10      must:
                                     11                     (a)      promptly notify in writing the Designating Party. Such notification shall
                                     12      include a copy of the subpoena or court order;
KUMAGAI

                       810




                                     13                     (b)      promptly notify in writing the party who caused the subpoena or order to
                        CLAY STREET, SUITE
                  ATTORNEYS AT LAW




                                     14      issue in the other litigation that some or all of the material covered by the subpoena or order is
            LLP
  &




                                     15      subject to this Protective Order. Such notification shall include a copy of this Stipulated
LAFAYETTE




                                     16      Protective Order; and
                       1300




                                     17                     (c)      cooperate with respect to all reasonable procedures sought to be pursued
                                     18      by the Designating Party whose Protected Material may be affected.
                                     19              If the Designating Party timely seeks a protective order, the Party served with the
                                     20      subpoena or court order shall not produce any information designated in this action as
                                     21      “CONFIDENTIAL” before a determination by the court from which the subpoena or order
                                     22      issued, unless the Party has obtained the Designating Party’s permission. The Designating Party
                                     23      shall bear the burden and expense of seeking protection in that court of its confidential material –
                                     24      and nothing in these provisions should be construed as authorizing or encouraging a Receiving
                                     25      Party in this action to disobey a lawful directive from another court.
                                     26      9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
                                     27              LITIGATION
                                     28                     (a)
                                                            The terms of this Order are applicable to information produced by a Non-
                                                                                     10
                                             STIPULATED PROTECTIVE ORDER (Case No. 18-cv-09224 MWF (SSx))
                                         1   Party in this action and designated as “CONFIDENTIAL.” Such information produced by Non-
                                         2   Parties in connection with this litigation is protected by the remedies and relief provided by this
                                         3   Order. Nothing in these provisions should be construed as prohibiting a Non-Party from seeking
                                         4   additional protections.
                                         5                   (b)       In the event that a Party is required, by a valid discovery request, to
                                         6   produce a Non-Party’s confidential information in its possession, and the Party is subject to an
                                         7   agreement with the Non-Party not to produce the Non-Party’s confidential information, then the
                                         8   Party shall:
                                         9                             (1)    promptly notify in writing the Requesting Party and the Non-Party
                                     10      that some or all of the information requested is subject to a confidentiality agreement with a Non-
                                     11      Party;
                                     12                                (2)    promptly provide the Non-Party with a copy of the Stipulated
KUMAGAI

                       810




                                     13      Protective Order in this litigation, the relevant discovery request(s), and a reasonably specific
                        CLAY STREET, SUITE
                  ATTORNEYS AT LAW




                                     14      description of the information requested; and
            LLP
  &




                                     15                                (3)    make the information requested available for inspection by the
LAFAYETTE




                                     16      Non-Party.
                       1300




                                     17                      (c)       If the Non-Party fails to object or seek a protective order from this Court
                                     18      within 14 days of receiving the notice and accompanying information, the Receiving Party may
                                     19      produce the Non-Party’s confidential information responsive to the discovery request. If the Non-
                                     20      Party timely seeks a protective order, the Receiving Party shall not produce any information in its
                                     21      possession or control that is subject to the confidentiality agreement with the Non-Party before a
                                     22      determination by the Court. Absent a court order to the contrary, the Non-Party shall bear the
                                     23      burden and expense of seeking protection in this Court of its Protected Material.
                                     24      10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                     25               If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
                                     26      Material to any person or in any circumstance not authorized under this Stipulated Protective
                                     27      Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the
                                     28      unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
                                                                                               11
                                             STIPULATED PROTECTIVE ORDER (Case No. 18-cv-09224 MWF (SSx))
                                         1   Protected Material, (c) inform the person or persons to whom unauthorized disclosures were
                                         2   made of all the terms of this Order, and (d) request such person or persons to execute the
                                         3   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.
                                         4   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
                                         5          MATERIAL
                                         6          When a Producing Party gives notice to Receiving Parties that certain inadvertently
                                         7   produced material is subject to a claim of privilege or other protection, the obligations of the
                                         8   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
                                         9   provision is not intended to modify whatever procedure may be established in an e-discovery
                                     10      order that provides for production without prior privilege review. Pursuant to Federal Rule of
                                     11      Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a
                                     12      communication or information covered by the attorney-client privilege or work product
KUMAGAI

                       810




                                     13      protection, the parties may incorporate their agreement in the stipulated protective order
                        CLAY STREET, SUITE
                  ATTORNEYS AT LAW




                                     14      submitted to the Court.
            LLP
  &




                                     15      12.    MISCELLANEOUS
LAFAYETTE




                                     16             12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to
                       1300




                                     17      seek its modification by the Court in the future.
                                     18             12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective
                                     19      Order no Party waives any right it otherwise would have to object to disclosing or producing any
                                     20      information or item on any ground not addressed in this Stipulated Protective Order. Similarly,
                                     21      no Party waives any right to object on any ground to use in evidence of any of the material
                                     22      covered by this Protective Order.
                                     23             12.3    Filing Protected Material. Without written permission from the Designating Party
                                     24      or a court order secured after appropriate notice to all interested persons, a Party may not file in
                                     25      the public record in this action any Protected Material. A Party that seeks to file under seal any
                                     26      Protected Material must comply with Civil Local Rules 79-5, 79-6, and 79-7. 1 Protected Material
                                     27
                                             1
                                                     See Guide to Electronically Filing Under-Seal Documents in Civil Cases, available at
                                     28      http://www.cacd.uscourts.gov/sites/default/files/documents/Guide%20to%20Efiling%20Sealed%
                                                                                             12
                                             STIPULATED PROTECTIVE ORDER (Case No. 18-cv-09224 MWF (SSx))
                                         1   may only be filed under seal pursuant to a court order authorizing the sealing of the specific
                                         2   Protected Material at issue. Pursuant to Civil Local Rule 79-5.2.2, a sealing order will issue only
                                         3   upon a request establishing that the Protected Material at issue is privileged, protectable as a trade
                                         4   secret, or otherwise entitled to protection under the law. If a Party's request to file Protected
                                         5   Material under seal pursuant to Civil Local Rule 79-5.2.2 is denied by the Court, then the
                                         6   Receiving Party may file the information in the public record unless otherwise instructed by the
                                         7   Court.
                                         8   13.      FINAL DISPOSITION
                                         9            Within 60 days after the final disposition of this action, as defined in paragraph 4, each
                                     10      Receiving Party must return all Protected Material to the Producing Party or destroy such
                                     11      material. As used in this subdivision, “all Protected Material” includes all copies, abstracts,
                                     12      compilations, summaries, and any other format reproducing or capturing any of the Protected
KUMAGAI

                       810




                                     13      Material. Whether the Protected Material is returned or destroyed, the Receiving Party must
                        CLAY STREET, SUITE
                  ATTORNEYS AT LAW




                                     14      submit a written certification to the Producing Party (and, if not the same person or entity, to the
            LLP
  &




                                     15      Designating Party) by the 60 day deadline that: (1) identifies (by category, where appropriate) all
LAFAYETTE




                                     16      the Protected Material that was returned or destroyed; and (2) affirms that the Receiving Party
                       1300




                                     17      has not retained any copies, abstracts, compilations, summaries or any other format reproducing
                                     18      or capturing any of the Protected Material. Notwithstanding this provision, Counsel are entitled
                                     19      to retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
                                     20      transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert reports,
                                     21      attorney work product, and consultant and expert work product, even if such materials contain
                                     22      Protected Material. Any such archival copies that contain or constitute Protected Material remain
                                     23      subject to this Protective Order as set forth in Section 4 (DURATION).
                                     24      14.      Any violation of this Order may be punished by any and all appropriate measures
                                     25      including, without limitation, contempt proceedings and/or monetary sanctions.
                                     26
                                     27      20Docs.pdf, and Overview of Filing Documents Under Seal in a Non-Sealed Civil Case,
                                             available at http://www.cacd.uscourts.gov/sites/default/files/documents/LR%2079-
                                     28      5%20Overview.pdf.
                                                                                             13
                                             STIPULATED PROTECTIVE ORDER (Case No. 18-cv-09224 MWF (SSx))
                                         1          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                         2   Dated: April 24, 2019.                      HADSELL STORMER & RENICK, LLP
                                         3
                                                                                         By:    /s/ Randy Renick
                                         4                                                     Randy Renick
                                                                                         Attorneys for Plaintiffs
                                         5                                               MICHELLE KENDIG and JIM KENDIG
                                         6                                               /s/ Gary T. Lafayette
                                                                                         Gary T. Lafayette
                                         7
                                         8   Dated: April 24, 2019.                      LAFAYETTE & KUMAGAI LLP
                                         9                                               By:    /s/ Gary T. Lafayette
                                                                                               Gary T. Lafayette
                                     10                                                  Attorneys for Defendants
                                                                                         PBF ENERGY LIMITED and
                                     11                                                  TORRANCE REFINING COMPANY LLC
                                     12
KUMAGAI




                                             Dated: April 24, 2019.                      STRADLING YOCCA CARLSON
                       810




                                                                                          & RAUTH, P.C.
                                     13
                        CLAY STREET, SUITE
                  ATTORNEYS AT LAW




                                                                                         By:    /s/ Jeffrey A. Dinkin
                                     14                                                        Jeffrey A. Dinkin
            LLP




                                                                                         Attorneys for Defendants
  &




                                     15                                                  EXXONMOBIL OIL CORP. and
LAFAYETTE




                                                                                         EXXONMOBIL PIPELINE COMPANY
                                     16
                                                                                         /s/ Gary T. Lafayette
                       1300




                                     17                                                  Gary T. Lafayette
                                     18
                                     19                                              ATTESTATION

                                     20
                                                    I, Gary T. Lafayette, attest that I have obtained the concurrence of Joshua F. Young,
                                     21
                                             counsel for Plaintiffs, and Jeffrey A. Dinkin, counsel for Defendants ExxonMobil Oil Corp. and
                                     22
                                             ExxonMobil Pipeline Company, for the filing of this Stipulated Protective Order.
                                     23
                                                    I declare under penalty of perjury under the laws of the United States of America that the
                                     24
                                             foregoing is true and correct.
                                     25
                                                    Executed this 23rd day of April, 2019, in San Francisco, California.
                                     26
                                                                                         /s/ Gary T. Lafayette
                                     27                                                  Gary T. Lafayette

                                     28
                                                                               14
                                             STIPULATED PROTECTIVE ORDER (Case No. 18-cv-09224 MWF (SSx))
                                         1                                                ORDER
                                         2
                                                    Pursuant to the Parties’ stipulation, and good cause appearing therefor,
                                         3
                                                    IT IS SO ORDERED.
                                         4
                                         5
                                         6   Dated: 4/24/19                             _________________/S/________________________

                                         7                                                UNITED STATES MAGISTRATE JUDGE
                                                                                          SUZANNE H. SEGAL
                                         8
                                         9
                                     10
                                     11
                                     12
KUMAGAI

                       810




                                     13
                        CLAY STREET, SUITE
                  ATTORNEYS AT LAW




                                     14
            LLP
  &




                                     15
LAFAYETTE




                                     16
                       1300




                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28
                                                                               15
                                             STIPULATED PROTECTIVE ORDER (Case No. 18-cv-09224 MWF (SSx))
                                         1                                                 EXHIBIT A
                                         2                     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                         3          I, _____________________________ [print or type full name], of _________________
                                         4   [print or type full address], declare under penalty of perjury that I have read in its entirety and
                                         5   understand the Stipulated Protective Order that was issued by the United States District Court for
                                         6   the Central District of California on [date] in the case of MICHELLE KENDIG and JIM
                                         7   KENDIG, individually and on behalf of all similarly situated current and former employees,
                                         8   Plaintiffs, v. EXXONMOBIL OIL CORP.; EXXONMOBIL PIPELINE COMPANY; PBF
                                         9   ENERGY LIMITED; TORRANCE REFINING COMPANY, LLC; and DOES 1 through 10,
                                     10      inclusive, Defendants , Case No. 18-cv-09224 MWF (SSx). I agree to comply with and to be
                                     11      bound by all the terms of this Stipulated Protective Order and I understand and acknowledge that
                                     12      failure to so comply could expose me to sanctions and punishment in the nature of contempt. I
KUMAGAI

                       810




                                     13      solemnly promise that I will not disclose in any manner any information or item that is subject to
                        CLAY STREET, SUITE
                  ATTORNEYS AT LAW




                                     14      this Stipulated Protective Order to any person or entity except in strict compliance with the
            LLP
  &




                                     15      provisions of this Order.
LAFAYETTE




                                     16             I further agree to submit to the jurisdiction of the United States District Court for the Central
                       1300




                                     17      District of California for the purpose of enforcing the terms of this Stipulated Protective Order,
                                     18      even if such enforcement proceedings occur after termination of this action.
                                     19             I hereby appoint __________________________ [print or type full name] of
                                     20      _______________________________________ [print or type full address and telephone number]
                                     21      as my California agent for service of process in connection with this action or any proceedings
                                     22      related to enforcement of this Stipulated Protective Order.
                                     23             Date: ______________________________________
                                     24             City and State where sworn and signed: _________________________________
                                     25
                                     26      Printed name: _______________________________
                                     27
                                     28      Signature: __________________________________
                                                                                     16
                                             STIPULATED PROTECTIVE ORDER (Case No. 18-cv-09224 MWF (SSx))
